Citation Nr: 0107899	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-21 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include Major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1981 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for major depressive disorder after a review of 
the merits.  As addressed in the decision below, the Board 
has rephrased the issue listed on the title page to better 
reflect the procedural posture of this case.


FINDINGS OF FACT

1.  Service connection for depression was originally denied 
in an unappealed June 1995 RO decision.

2.  The evidence submitted in support of the petition, when 
accepted as true, is relevant and probative to the issue at 
hand.


CONCLUSIONS OF LAW

1.  The RO's June 1955 rating decision, which denied service 
connection for depression, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(b) (2000).

2.  New and material evidence sufficient to reopen the claim 
has been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the RO has adjudicated on the 
merits the claim for service connection for an acquired 
psychiatric disorder, to include Major depression.  The Board 
has obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  See also 38 C.F.R. § 20.101(c) (2000) (Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning its jurisdiction).

The claim for service connection for depression was initially 
denied by an RO decision dated in June 1995.  The appellant 
filed a timely notice of disagreement (NOD) with this 
decision the next month, and the RO issued a Statement of the 
Case (SOC) on July 31, 1995.  There is no subsequently filed 
written documentation of file which purports to show a desire 
to appeal this claim to the Board within the remainder of the 
appeal period.  See 38 C.F.R. §  20.302(b) (2000) (a 
substantive appeal must be filed within 60 days from the 
issuance of the SOC or within the remainder of the one-year 
period from the date of mailing notification of the 
determination being appealed, whichever period ends later).  
Accordingly, the Board finds that the RO's July 1995 decision 
became final.

The appellant abandoned an attempt to reopen this claim in 
June 1997.  The RO next addressed this claim on the merits in 
an April 1999 rating decision, and this appeal ensues from 
that decision  As shown above, the claim to reopen service 
connection for depression was last finally denied in the RO's 
June 1995 decision.  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  
However, if the claimant can thereafter present new and 
material evidence of the previously disallowed claim, then 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 1991).  
The Board must initially review this case under the new and 
material standard.  Barnett, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  38 C.F.R. § 3.156(a) 
(2000).  Material evidence is evidence which bears directly 
and substantially upon the specific issue at hand, and which 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  See 
also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Evidence 
is presumed credible for the purposes of reopening unless it 
is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 
216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The evidence before the RO at the time of the June 1995 
denial included the appellant's argument that he first 
manifested symptoms of depression beginning in service.  His 
service medical records revealed that he entered into service 
in February 1981 with a "normal" psychiatric status.  An 
April 1989 outpatient treatment record reflected that he was 
prescribed Amitriptyline for an undisclosed reason.  A 
September 1989 visit to the U.S. Army Health Clinic in Hanau 
revealed his complaint of stress by "21/2 yrs" which was 
"progressing into confusion."  However, he had a normal 
(Nl) physical examination at that time.  There were no 
further in-service treatment records relevant to his claim.  
His separation examination, dated in May 1991, indicated a 
"normal" psychiatric status.

The appellant's relevant post-service medical records were 
limited to a VA discharge summary, covering the time period 
from March to May 1995, which reflected diagnoses of 
dysthymia, polysubstance dependence and personality disorder 
not otherwise specified (NOS).  There was no evidence linking 
his diagnoses to in-service events.

Evidence associated with the claims folder since the RO's 
June 1995 decision includes the appellant's allegations that 
he received inpatient treatment for psychiatric symptoms 
while in service.  He further claimed that his psychiatric 
disorder was due to constant harassment by his platoon 
sergeant in service.  In support of his claim, he submitted 
negative service performance evaluations by his commanding 
officer, an in-service domestic abuse incident report and 
military pay and leave statements reflecting "ABS HOSP" on 
several occasions in 1989.  He also submitted records related 
to his award of Social Security disability due to psychiatric 
impairment.  A January 1999 VA post-traumatic stress disorder 
(PTSD) examination report included opinion that he manifested 
a major depressive disorder which was "directly related to 
his 3 years of harassment in Germany while on active duty in 
the United States Army."

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  See Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  The RO denied service connection for depression 
in the June 1995 on the basis that such disability was not 
incurred or aggravated in service.  The opinion by the VA 
examiner in January 1999 links the current major depressive 
disorder to in-service events.  Therefore, a previous 
evidentiary defect for this claim has been cured.  
Accordingly, the Board finds that the appellant has provided 
new and material evidence to reopen his claim and agrees with 
the RO that the claim should reviewed on the merits.  As 
addressed below, the Board is of the opinion that further 
evidentiary and due process development is necessary prior to 
any further review by the Board.


ORDER

The claim for service connection for major depression is 
reopened.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 which, among other things, contains 
new notice and duty to assist provisions.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  Among the changes, VA is 
charged with a continuing duty to obtain records from a 
Federal department or agency until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  The appellant claims that he received psychiatric 
treatment at the 97th General Army Hospital in Frankfurt, 
Germany during the time period from February through possibly 
December 1989.  However, he admits to removing these 
documents from his service medical records to protect his 
Army career.  The Board also notes that the RO has been 
unable to obtain his records from VA's dual diagnosis program 
in Tuscaloosa, Alabama following his discharge from service.  
He also refers to treatment at Bay Pines in 1995.  A remand 
is required to afford the RO the opportunity to address these 
issues under the new law.

Furthermore, in a VA Form 21-4138 filing received in July 
1998, the appellant referenced a hospitalization in April 
1998 for an unspecified condition at an unknown location.  In 
an RO hearing dated in November 1999, he testified to monthly 
treatment at the Medical Towers and mental hygiene clinic in 
Birmingham, Alabama.  Finally, he indicated his ability to 
provide an opinion from his treating physician relating his 
current disability to events in service.  A remand in this 
case will also provide the RO the opportunity to assist the 
appellant in any further development of his claim and ensure 
compliance with the notice and duty to assist provisions 
contained in the new law, to include consideration as to 
whether any additional development action is required under 
the Veterans Claims Assistance Act of 2000.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  See also Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should assist the appellant in 
obtaining his records of psychiatric 
treatment at the 97th General Army Hospital 
in Frankfurt, Germany during the time period 
from February through possibly December 1989.  
If necessary, the RO should make a direct 
request to this facility for the claimed 
records of treatment. 

2.  The RO should obtain the appellant's 
records of VA psychiatric treatment, to 
include his claimed treatment records from 
the dual diagnosis program in Tuscaloosa, 
Alabama following his discharge from service 
and records of treatment at Bay Pines in 
approximately 1995.

3.  The RO should contact the appellant and 
request further information regarding the 
approximate date(s) and location(s) of all 
his psychiatric treatment since his discharge 
from service, to include providing 
information regarding his hospitalization in 
April 1998 and his monthly treatment at the 
Medical Towers and mental hygiene clinic in 
Birmingham, Alabama.

4.  The appellant is hereby advised that he 
has the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  He is hereby 
informed of his duty to submit any service 
medical records that he may have in his 
possession.  Hayes v. Brown, 5 Vet. App. 60, 
68 (1993) (a claimant must cooperate by 
providing information within his/her 
control).  He is also advised to submit a 
direct statement from any physician(s) who 
have related his psychiatric disorder to 
events during active service.  

5.  The RO should schedule the veteran for an 
examination by a psychiatrist.  The claims 
file must be made available to the examiner 
for review.  The examiner is requested to 
enter a diagnosis and determine whether there 
is a relationship to service.  The examiner 
is requested to review the report of January 
21, 1999, wherein the Ph.D. opined that major 
depression was directly related to his 3 
years of harassment in Germany while on 
active duty.  It is requested the examiner, 
after review of all evidence, confirm of 
refute the diagnosis which is linked to 
inservice harassment.  The examiner is 
requested to review the veteran's inservice 
performance reports.

6..  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
VBA Fast Letter 01-02 (January 9, 2000) and 
any other pertinent formal or informal 
guidance that is subsequently provided by the 
Department, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



